      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
YURY MOSHA ET AL.,

                      Plaintiffs,               20-cv-2608 (JGK)

          - against -                           MEMORANDUM
                                                OPINION AND ORDER
FACEBOOK INC. ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiffs, Yury Mosha and Russian America Inc.

(“Russian America”), brought this action for libel against 17

defendants in the Supreme Court of the State of New York, New

York County. Defendant GoDaddy.com, Inc. (“GoDaddy”) removed the

action to this Court, invoking diversity jurisdiction pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446. Defendants Facebook, Inc.

(“Facebook”) and Namecheap, Inc. (“Namecheap”) consented to the

removal. Defendants Facebook, GoDaddy, and Namecheap now move

dismiss the complaint for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons

explained below, the motion is granted.
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 2 of 12



                                    I

     The following facts are drawn from the Complaint (“Compl.”)

and are accepted as true for the purposes of this motion.

     Mr. Mosha is domiciled in New York state. Compl. ¶ 4.

Russian America is a New York-based corporation. Id. ¶ 5. Mr.

Mosha is a businessman well known in Russia, Ukraine, and other

post-Soviet countries. Id. ¶ 34. Mr. Mosha founded Russian

America to provide logistics and visa services. Id. ¶ 35.

     The articles at issue in the complaint were published on

several websites and question whether Mr. Mosha is a law-abiding

person. Id. ¶ 36. Mr. Mosha provides various documents in the

complaint to demonstrate the falsity of the accusations

contained in these articles. Id. ¶ 37. The defendants are

various website hosting services, website registrars, and social

media companies that were used to publish the articles about Mr.

Mosha, and that Mr. Mosha contacted in order to remove the

articles from the websites. Id. ¶¶ 6-24, 40. In particular, Mr.

Mosha alleges that the articles were published by Facebook on

October 9, 2018, by NameCheap on June 20, 2017 and by GoDaddy on

February 11, 2018. Id. ¶¶ 46, 97, 136. Mr. Mosha alleges, “based

on the information available to [him],” that all defendants were

“agents or codefendants of the agents” that produced the

libelous statements against him. Id. ¶¶ 43, 94, 134. Mr. Mosha

informed the defendants about the allegedly false and libelous


                                    2
       Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 3 of 12



statements, but they did not take down or unregister the domain

names of the websites at issue. Id. ¶¶ 50, 101, 141. As a

result, the libelous content interfered with Mr. Mosha’s current

and prospective contractual relationships and resulted in

losses. Id. ¶¶ 51, 102, 142. Mr. Mosha is seeking damages of

$100,000 from each defendant.

                                     II

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). 1 The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the




1 Unless otherwise noted, this Memorandum Opinion and Order omits all
alterations, citations, footnotes, and internal quotation marks in quoted
text.


                                      3
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 4 of 12



misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     When faced with a pro se complaint, the Court must

“construe [the] complaint liberally and interpret it to raise

the strongest arguments that it suggests.”        Chavis v. Chappius,

618 F.3d 162, 170 (2d Cir. 2010).       “Even in a pro se case,

however, . . . threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Id.   Thus, although the Court is “obligated to draw

the most favorable inferences” that the complaint supports, it

“cannot invent factual allegations that [the plaintiff] has not

pled.” Id.; see also Yajaira Bezares C. v. The Donna Karan Co.




                                    4
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 5 of 12



Store LLC, No. 13-cv-8560, 2014 WL 2134600, at *1 (S.D.N.Y. May

22, 2014).

                                   III

     The defendants Facebook, Namecheap, and GoDaddy move to

dismiss the complaint on three grounds. First, the defendants

argue that the corporate plaintiff Russian America cannot

proceed without counsel and should be dismissed from the case.

Second, the defendants argue that the claims are barred by the

Communications Decency Act (the “CDA”). And third, the

defendants argue that the libel claims are time-barred.

                                    A

     As a preliminary matter, plaintiff Russian America must be

dismissed from the case because it is a corporation not

represented by counsel.

     28 U.S.C. § 1654 provides that “[i]n all courts of the

United States[,] the parties may plead and conduct their own

cases personally or by counsel as, by the rules of such courts,

respectively, are permitted to manage and conduct causes

therein.” Courts have interpreted this provision “not [to] allow

for unlicensed laymen to represent anyone else other than

themselves.” Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305,

1308 (2d Cir. 1991). “Courts also have interpreted this section

to preclude a corporation from appearing through a lay

representative.” Id. Accordingly, the Court of Appeals for the


                                    5
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 6 of 12



Second Circuit has “long . . . required corporations to appear

through a special agent, the licensed attorney.” Id.

     Russian America is a corporation and Mr. Mosha has

proceeded pro se, representing both himself and Russian America.

Because Mr. Mosha is not an attorney and because corporations

cannot appear in federal courts without counsel, Russian America

is dismissed without prejudice.

                                    B

     The defendants next argue that Mr. Mosha’s claim is barred

by the CDA.

     Section 230 of the CDA provides that “[n]o provider . . .

of an interactive computer service shall be treated as the

publisher or speaker of any information provided by another

information content provider.” 47 U.S.C. § 230(c)(1). Subject to

certain delineated exceptions, see id. § 230(e), the section

thus shields a defendant from civil liability when: (1) it is a

“provider or user of an interactive computer service,” as

defined by § 230(f)(2); (2) the plaintiff’s claims treat the

defendant as the publisher or speaker of information, id.

§ 230(c)(1); and (3) that information is “provided by” an

“information content provider,” id. § 230(f)(3), other than the

defendant interactive computer service. Force v. Facebook, Inc.,

934 F.3d 53, 64 (2d Cir. 2019). Congress enacted Section 230 to

“preserve the vibrant and competitive free market that presently


                                    6
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 7 of 12



exists for the Internet and other interactive computer services,

unfettered by Federal or State regulation.” FTC v. LeadClick

Media, LLC, 838 F.3d 158, 173 (2d Cir. 2016) (citing 47 U.S.C.

§ 230(b)(2)). “In light of Congress’s objectives, the Circuits

are in general agreement that the text of Section 230(c)(1)

should be construed broadly in favor of immunity.” Force, 934

F.3d at 64.

     Here, it is plain that Section 230 protects all three

defendants from liability in the libel action brought by Mr.

Mosha. First, all three defendants are providers of an

interactive computer service. Indeed, numerous courts have held

that social media companies and website hosting services fall

within the definition. See, e.g., Cohen v. Facebook, Inc., 252

F. Supp. 3d 140, 156 n.10 (E.D.N.Y. 2017) (“The Second Circuit

has not considered whether social media platforms in particular

are ‘interactive computer services’ within the meaning of the

law; however, other courts have readily concluded that such

websites (and Facebook in particular) fall into this

category.”), aff’d, Force, 934 F. 3d at 64 (noting that the

parties do not dispute that Facebook is an interactive computer

service); Ricci v. Teamsters Union Local 456, 781 F.3d 25, 28

(2d Cir. 2015) (applying the CDA to GoDaddy as an interactive

computer service).




                                    7
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 8 of 12



     Second, there is no question that the complaint treats each

of the three defendants as the publisher or speaker of

information. See Compl. ¶¶ 46, 97, 137.

     Third, the libelous information came from information

content providers distinct from the three defendants. As the

complaint acknowledges, all three businesses facilitate the

publication of information created by other parties.

Specifically, the complaint states that the alleged libelous

information was provided by the plaintiffs’ competitors in an

attempt to harm the plaintiffs’ business. It is therefore plain

that the complaint is seeking to hold the defendants liable for

information provided by parties other than the defendants. Mr.

Mosha attempts to plead around these facts by alleging, “based

on the information available to [him],” that all defendants were

“agents or codefendants of the agents” that produced the

libelous statements against him. Id. ¶¶ 43, 94, 134. However,

such speculative, conclusory allegations without factual support

cannot serve as a basis for a claim.

     Accordingly, the providers here fall within the immunity

created by Section 230(c)(1). Indeed, Mr. Mosha does not dispute

this in his response, but asserts that the claim falls within

the exception to the CDA set forth in Section 230(e)(2),

pursuant to which “[n]othing in this section shall be construed

to limit or expand any law pertaining to intellectual property.”


                                    8
      Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 9 of 12



47 U.S.C. § 230(e)(2). Mr. Mosha argues that the articles in

question contained a photograph of the plaintiff covered by

copyright and their publication thus resulted in infringement.

This argument fails for two reasons.

     First, if Mr. Mosha wants to bring a copyright claim

against the defendants, a response to a motion to dismiss his

libel claim is not an acceptable avenue for such a claim. Even

though the Court must construe a pro se complaint “liberally and

interpret it to raise the strongest arguments that it suggests,”

Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010), a pro se

plaintiff “may not raise entirely new causes of action for the

first time in his opposition papers [unless] the claims could

have been asserted based on the facts alleged in the complaint.”

Davila v. Lang, 343 F. Supp. 3d 254, 267 (S.D.N.Y. 2018)

(collecting cases). Here, Mr. Mosha’s allegations do not add up

to a valid claim of copyright infringement. Most importantly, a

copyright owner who claims infringement must demonstrate “both

(1) ownership of a valid copyright and (2) infringement of the

copyright by the defendant.” Spinelli v. Nat’l Football League,

903 F.3d 185, 197 (2d Cir. 2018). Nothing in the complaint or

anywhere else in Mr. Mosha’s papers demonstrates his ownership

of a valid copyright, besides his bare assertion of one.

Accordingly, the Court need not entertain the copyright claim.




                                    9
     Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 10 of 12



     Second, even a valid, properly presented copyright claim

over a photograph would have no bearing on the libel claim based

on the statements made in the articles. Section 230(e)(2) states

that the CDA does not “limit or expand any law pertaining to

intellectual property.” While this means that Mr. Mosha can

bring a copyright claim unimpeded by the CDA, it does not then

grant him the license to use such a copyright claim as a vehicle

for other, unrelated claims, such as the libel claim at issue

here. Therefore, any alleged copyright infringement does not

affect the defendant’s immunity under the CDA from libel claims

brought by Mr. Mosha.

     Accordingly, the libel claim is barred by Section 230 of

the CDA.

                                   C

     Finally, the defendants argue that the libel claim is also

time-barred.

     Under New York law, “an action to recover damages for . . .

libel [or] slander” must be “commenced within one year,”

N.Y.C.P.L.R. §215(3), “measured from the date of publication of

the allegedly defamatory statement.” Blair v. Meth, 977 N.Y.S.2d

318, 318 (App. Div. 2013).

     Here, the alleged publications occurred between June 2017

and October 2018, more than a year before Mr. Mosha filed his

complaint in February 2020. Mr. Mosha speculates that the


                                   10
     Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 11 of 12



libelous content may have been republished since the original

publication and, if it were republished, that would make the

complaint timely. New York law generally measures the statute of

limitations from the first publication by a defendant. See

Gregoire v. G. P. Putnam's Sons, 81 N.E.2d 45, 47-48 (N.Y. 1948)

(articulating the single publication rule); Firth v. State, 775

N.E.2d 463, 465 (N.Y. 2002) (applying the single publication

rule to the Internet). There are no allegations in the complaint

that would be sufficient to trigger the narrow republication

exception to the single publication rule. See Firth, 775 N.E.2d

at 466-67. In any event, mere speculation about republication

does not toll the statute of limitations on the publications

alleged in the complaint.

     Separately, Mr. Mosha also argues that he brought the claim

within the three-year limitations period applicable to copyright

infringement claims. However, while the three-year limitations

period may allow him to pursue a copyright claim, it cannot save

a time-barred libel claim.

     Accordingly, the complaint is dismissed.

                              CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the foregoing reasons, the

motion to dismiss is granted. Because the plaintiff is


                                   11
     Case 1:20-cv-02608-JGK Document 48 Filed 01/22/21 Page 12 of 12



proceeding pro se, while it is unclear what he could allege and

survive a motion to dismiss, the plaintiff may file an amended

complaint within 30 days of the date of this order. If the

plaintiff fails to file an amended complaint, the claims will be

dismissed with prejudice. If the plaintiff files an amended

complaint, the defendant shall move or answer within the time

limits set out by the Federal Rules of Civil Procedure. No pre-

motion conference is necessary. The Clerk is directed to close

Docket Nos. 21, 27, 33. The Clerk is directed to mail a copy of

this order to the pro se plaintiff.

SO ORDERED.

Dated:    New York, New York
          January 22, 2021              ____ /s/ John G. Koeltl________
                                               John G. Koeltl
                                         United States District Judge




                                   12
